Exhibit 10.2

 

MACK-CALI REALTY CORPORATION

2016 PERFORMANCE-BASED LONG-TERM INCENTIVE PLAN AWARD AGREEMENT

 

2016 PERFORMANCE-BASED LONG-TERM INCENTIVE PLAN AWARD AGREEMENT made as of the
date set forth on Schedule A hereto between Mack-Cali Realty Corporation, a
Maryland corporation (the “Company”), the general partner of its subsidiary
Mack-Cali Realty, L.P., a Delaware limited partnership and the entity through
which the Company conducts substantially all of its operations (the
“Partnership”), and the party listed on Schedule A (the “Grantee”).

 

RECITALS

 

A.                                    The Grantee is an employee of the Company
or one of its Affiliates (as defined herein below) and provides services
directly or indirectly to the Partnership.

 

B.                                    The Executive Compensation and Option
Committee (the “Committee”) of the Board of Directors of the Company (the
“Board”) has duly approved this and other long-term incentive plan awards
subject to performance-based vesting (the “2016 PBV LTIP Awards”) pursuant to
the Company’s 2013 Incentive Stock Plan (as further amended, restated or
supplemented from time to time, the “2013 Plan”) and the Second Amended and
Restated Agreement of Limited Partnership of the Partnership, as amended,
restated and supplemented from time to time (the “Partnership Agreement”), to
provide officers and key employees of the Company or its Affiliates, including
the Grantee, in connection with their employment, with the incentive
compensation described in this 2016 Performance-Based Long-Term Incentive Plan
Award Agreement (this “Agreement”), and thereby provide additional incentive for
them to promote the progress and success of the business of the Company and its
Affiliates, including the Partnership. 2016 PBV LTIP Awards were duly approved
by the Committee pursuant to authority delegated to it by the Board as set forth
in the Committee’s charter and Section 1.3 of the 2013 Plan, including authority
to make grants of equity interests in the Partnership which may, under certain
circumstances, be redeemed for cash, or, at the election of the Company, for
shares of the Company’s Common Stock reserved for issuance under the 2013 Plan,
or any successor equity plan (as any such plan may be amended, modified or
supplemented from time to time, collectively the “Stock Plan”)). This Agreement
evidences one award (this “Award”) in a series of substantially identical 2016
PBV LTIP Awards being made concurrently with this Award and is subject to the
terms and conditions set forth herein and in the Partnership Agreement.

 

C.                                    The Grantee was selected by the Committee
to receive this Award and the Board, effective as of the grant date specified in
Schedule A hereto, awarded to the Grantee the number of Award LTIP Units (as
defined herein) as provided herein and as forth in Schedule A.

 

NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:

 

1.                                      Administration.  This Award and all
other 2016 PBV LTIP Awards shall be administered by the Committee, which in the
administration of 2016 PBV LTIP Awards in general and this Award in particular
shall have all the powers and authority it has in the administration of the
Stock Plan as set forth in the Stock Plan; provided that all powers of the
Committee hereunder can be exercised by the full Board if the Board so elects.
The Committee, in its sole and absolute discretion, may make at any time any
provision for lapse of forfeiture restrictions and/or accelerated vesting under
this Agreement of some or all of the Grantee’s unvested Award LTIP Units (as
defined below) that have not previously been forfeited. All decisions, actions
or interpretations of the Committee or the Board on all matters relating to this
Award shall be final, binding and conclusive upon all parties.

 

2.                                      Definitions.  Capitalized terms used
herein without definitions shall have the meanings given to those terms in the
Stock Plan. In addition, as used herein:

 

“Absolute Component LTIP Units” has the meaning set forth in Section 4(a).

 

“Absolute TSR Performance” means the Company’s TSR for the Measurement Period.

 

“Affiliate” means, with respect to the Company, any company or other trade or
business that controls, is controlled by or is under common control with the
Company within the meaning of Rule 405 of Regulation C under the Securities Act,
including, without limitation, any Subsidiary.

 

1

--------------------------------------------------------------------------------


 

“Agreement” has the meaning set forth in the Recitals.

 

“Award Common Units” has the meaning set forth in Section 8.

 

“Award LTIP Units” has the meaning set forth in Section 3.

 

“Board” has the meaning set forth in the Recitals.

 

“Cause” for termination of the Grantee’s employment for purposes of this
Agreement means: (A) if the Grantee is a party to a Service Agreement
immediately prior to such termination, and “Cause” is defined therein, then
“Cause” shall have the meaning set forth in such Service Agreement, or (B) if
the Grantee is not party to a Service Agreement immediately prior to such
termination or the Grantee’s Service Agreement does not define “Cause,” then
“Cause” shall mean: (i) willful and continued failure by the Grantee to use best
efforts to substantially perform his duties to the Company and/or its Affiliates
(other than any such failure resulting from Grantee’s incapacity due to physical
or mental illness) for a period of thirty (30) days after written demand for
substantial performance is delivered by the Company and/or its Affiliates
specifically identifying the manner in which the Company and/or its Affiliates
believe Grantee has not substantially performed his duties; (ii) material and
continued failure to comply with Grantee’s obligations under any written policy
of the Company and/or its Affiliates applicable to senior executives as approved
by the Board of Directors from time to time for a period of thirty (30) days
after written demand for substantial compliance is delivered by the Company
and/or its Affiliates specifically identifying the manner in which the Company
and/or its Affiliates believe Grantee has not substantially complied; (iii)  any
act of fraud, embezzlement, misappropriation, or misuse for personal benefit of
the assets or property of the Company and/or its Affiliates; or (iv) a
conviction of or plea of “guilty” or “no contest” to a felony under the laws of
the United States or any state or territory thereof.  No act, or failure to act,
on Grantee’s part shall be considered “willful” unless done, or omitted to be
done, by him not in good faith and without reasonable belief that his action or
omission was in furtherance of, or not opposed to, the interests of the Company
and/or its Affiliates. Any determination of Cause by the Company and/or its
Affiliates will be made (A) if the Grantee is a party to a Service Agreement
immediately prior to such termination, in accordance with the terms of such
Service Agreement, or (B) if the Grantee is not a party to a Service Agreement
immediately prior to such termination, then by the Board of Directors at a duly
held meeting of the Board of Directors (held after reasonable notice to Grantee
and reasonable opportunity for him, together with his counsel, to be heard
before the Board of Directors at the meeting) and pursuant to resolutions duly
adopted by the affirmative vote of the majority of the Board of Directors
present and voting at such meeting finding that in the good faith opinion of the
Board of Directors after reasonable investigation that Grantee has engaged in
acts or omissions constituting Cause, provided that no such determination may be
made, until Grantee has been given written notice detailing the specific Cause
event and, where applicable, the lapsing of any cure period.

 

“Change of Control” means, with respect to any event: (A) if the Grantee is
party to a Service Agreement immediately prior to such event and “Change of
Control” (or “Change in Control”) is defined therein, then “Change of Control”
shall have the meaning set forth in such Service Agreement, or (B) if the
Grantee is not party to a Service Agreement immediately prior to such event
and/or “Change of Control” is not defined therein, the occurrence of any one of
the following events:

 

(a)                                       any “person” or “group” of persons, as
such terms are used in Sections 13 and 14 of the Exchange Act, other than the
Company, any of its Subsidiaries, or any employee benefit plan sponsored by the
Company or any of its Subsidiaries, becomes the “beneficial owner” (as such term
is defined in Rule 13d-3 under the Exchange Act) of 30% or more of the shares of
common stock of the Company issued and outstanding immediately prior to such
acquisition;

 

(b)                                       any Shares are purchased pursuant to a
tender or exchange offer, other than an offer by the Company, that results in
any “person” or “group” of persons, as such terms are used in Sections 13 and 14
of the Exchange Act becoming the “beneficial owner” (as such term is defined in
Rule 13d-3 under the Exchange Act) of 30% or more of the Shares issued and
outstanding immediately prior to such tender or exchange offer; or

 

(c)                                        the dissolution or liquidation of the
Company or the consummation of any merger or consolidation of the Company or any
sale or other disposition of all or substantially all of its assets, if the
shareholders of the Company immediately prior to such transaction own,

 

2

--------------------------------------------------------------------------------


 

immediately after consummation of such transaction, equity securities (other
than options and other rights to acquire equity securities) possessing less than
30% of the voting power of the surviving or acquiring corporation.

 

“Change of Control Period” shall mean the period commencing on the earlier of
(i) the date that a Change of Control occurs or (ii) the date that the Company
enters into a definitive agreement with respect to a transaction, the
consummation of which would constitute a Change of Control (provided it is
actually consummated), and in either case ending on the second anniversary of
the Change of Control.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the Company’s common stock, par value $0.01 per share,
either currently existing or authorized hereafter.

 

“Company” has the meaning set forth in the Recitals.

 

“Continuous Service” means the continuous service, without interruption or
termination, as an employee, director, trustee, manager or member of, or with
the approval of the Committee or the Board, consultant or advisor to the Company
or an Affiliate.  Continuous Service shall not be considered interrupted in the
case of:  (A) any approved leave of absence; (B) transfers among the Company and
any Affiliate, or any successor, in any capacity of trustee, director, employee,
manager, member, or with the approval of the Committee or the Board, consultant
or advisor; or (C) any change in status as long as the individual remains in the
service of the Company or any Affiliate of the Company in any capacity of
employee, director, trustee, manager, member or similar function of, or (if the
Committee or the Board specifically agrees that the Continuous Service is not
uninterrupted) a consultant or advisor.  An approved leave of absence shall
include sick leave, military leave, or any other authorized personal leave. 
Subject to the preceding sentence, whether a termination of Continuous Service
shall have occurred for purposes of this Agreement shall be determined by the
Committee or the Board, which determination shall be final, binding and
conclusive.

 

“Disability” means: (A) if the Grantee is a party to a Service Agreement
immediately prior to the applicable event, and “disability” is defined therein,
then “disability” shall have the meaning set forth in such definition; or (B) if
the Grantee is not party to a Service Agreement immediately prior to such event
or the Grantee’s Service Agreement does not define “Disability” or a
substantially equivalent term, then “Disability” shall mean the inability of
Grantee, as a result of any medically determinable physical or mental disease,
injury, or congenital condition, to substantially perform his principal duties
to the Company and/or an Affiliate, with or without reasonable accommodation,
for a continuous period of one hundred eighty (180) days, or periods aggregating
two hundred seventy (270) days in any twelve month period, as determined by the
Board or a committee thereof in good faith based upon medical evidence.

 

“Effective Date” March 8, 2016.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Final Share Value” means the average closing price of a company’s common equity
over the thirty (30) Trading Days ending on March 7, 2019 as reported on the
principal national securities exchange on which such common equity is listed.

 

“Good Reason” for termination of the Grantee’s employment for purposes of this
Agreement means: (A) if the Grantee is a party to a Service Agreement
immediately prior to such termination, and “good reason” is defined therein,
then “Good Reason” shall have the meaning set forth in such Service Agreement,
or (B) if the Grantee is not party to a Service Agreement immediately prior to
such termination and/or the Grantee’s Service Agreement does not define “Good
Reason,” then “Good Reason” shall mean the occurrence of any of the following
circumstances, without the Grantee’s express written consent: (i) the material
diminishment of Grantee’s authority, duties or responsibilities; (ii) a material
reduction in Grantee’s annual base salary; or (iii) a material change in the
geographic location at which the Grantee must perform services directly or
indirectly to the Company and/or its Affiliates. Unless otherwise provided in a
Service Agreement to which the Grantee is a party immediately prior to such
termination, to constitute “good reason termination,” the Grantee: (1) must
provide written notice to the Company within thirty (30) days of the initial
existence of the event constituting “Good Reason;” (2) may not terminate his
employment unless the Company fails to remedy the event constituting “Good
Reason” within thirty (30) days after

 

3

--------------------------------------------------------------------------------


 

such notice has been deemed given pursuant to this Agreement; and (3) must
terminate employment with the Company no later than ten (10) days after the end
of the thirty-day period in which the Company fails to remedy the event
constituting “Good Reason.”

 

“Grantee” has the meaning set forth in the Recitals.

 

“Index Companies” means equity office REITs in the NAREIT (or comparable
replacing) index, excluding the Company if it is a member of such Index.

 

“Initial Share Value” means the average closing price of a company’s common
equity for the period January 1, 2016 through March 7, 2016 as reported on the
principal national securities exchange on which such common equity is listed.

 

“Initial Valuation Date” means March 7, 2019.

 

“Limited Partner” shall have the meaning set forth in the Partnership Agreement.

 

“LTIP Units” means units of limited partnership interest of the Partnership
designated as “Class A 2016 LTIP Units” in the Partnership Agreement awarded
under the 2013 Plan, having the rights, voting powers, restrictions, limitations
as to distributions, qualifications and terms and conditions of redemption set
forth in the Partnership Agreement.

 

“Measurement Period” means the period March 8, 2016 through March 7, 2019.

 

“Partial Service Factor” means a factor carried out to the sixth decimal to be
used in calculating the number of Absolute Component LTIP Units and Relative
Component LTIP Units that shall vest pursuant to Section 5 in the event of a
termination of the Grantee’s Continuous Service prior to the end of the
Measurement Period, determined by dividing the number of calendar days that have
elapsed since the beginning of the Measurement Period to and including the date
of the Grantee’s termination or the Change of Control, as applicable, by 1,095.

 

“Relative Component LTIP Units” has the meaning set forth in Section 4(b).

 

“Relative TSR Performance” means the Company TSR for the Measurement Period
relative to the TSR of the Index Companies for the same Measurement Period
expressed as a percentile calculated by dividing the number of such Index
Companies with a TSR less than the Company TSR by the total number of such Index
Companies.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Service Agreement” means, as of a particular date, any employment, severance,
consulting or similar service agreement then in effect between the Grantee, on
the one hand, and the Company or one of its Subsidiaries, on the other hand, as
amended or supplemented through such date.

 

“Stock Plan” has the meaning set forth in the Recitals.

 

“Subsidiary” has the meaning set forth in the Stock Plan.

 

“Successor” means, in respect of a Change of Control, the surviving corporation,
acquirer, assignee or other successor-in-interest to the Company resulting from
the consummation of a Change of Control.

 

“Total Stockholder Return” or “TSR” means, for the Measurement Period, the
appreciation in the stock price of a company’s common equity from its Initial
Share Value, assuming contemporaneous reinvestment in such common equity of all
dividends and other distributions, to its Final Share Value through and as of
the last day of the Measurement Period, all divided by the Initial Share Value.

 

“Trading Day” means any date on which means any day on which the Common Stock is
traded on the New York Stock Exchange; provided that “Trading Day” shall not
include any day on which the Common Stock is scheduled to trade on the New York
Stock Exchange for less than 4.5 hours or any day that the Common Stock is
suspended from trading during the final hour of trading on the New York Stock
Exchange.

 

4

--------------------------------------------------------------------------------


 

“Units” means OP Units (as defined in the Partnership Agreement) that are
outstanding or are issuable upon the conversion, exercise, exchange or
redemption of any securities of any kind convertible, exercisable, exchangeable
or redeemable for OP Units.

 

3.                                      Award of LTIP Units.  On the terms and
conditions set forth in this Agreement, as well as the terms and conditions of
the Stock Plan, the Grantee is hereby granted this Award consisting of the
number of LTIP Units set forth on Schedule A hereto, which is incorporated
herein by reference (the “Award LTIP Units”). Award LTIP Units, when issued,
shall constitute and be treated as the property of the Grantee, subject to the
terms of this Agreement and the Partnership Agreement. Award LTIP Units will be
subject to vesting as provided in Section 4 and Section 5. In connection with
this issuance and each subsequent issuance of Award LTIP Units, if any, the
Grantee shall make the capital contribution described in Section 6 and shall
execute and deliver to the Company and the Partnership such documents,
comparable to the documents executed and delivered in connection with this
Agreement, as the Company and/or the Partnership reasonably request at any time
(including in the future) in order to comply with all applicable legal
requirements, including, without limitation, federal and state securities laws.

 

4.                                      Vesting of Award LTIP Units. The LTIP
Units are subject to time-based vesting and performance-based vesting over a
period of five years as follows:

 

(a)                                 Subject to Section 4(c) and Section 5, with
respect to fifty percent (50%) of the LTIP Units (the “Absolute Component LTIP
Units”), vesting shall occur as follows:

 

(i)                                    twenty-five percent (25%) of the Absolute
Component LTIP Units shall vest if the Company’s Absolute TSR Performance during
the Measurement Period equals or exceeds twenty-one percent (21%).

 

(ii)                                 sixty-two and one-half percent (62.5%) of
the Absolute Component LTIP Units shall vest if the Company’s Absolute TSR
Performance during the Measurement Period equals or exceeds thirty-five and
one-half percent (35.5%).

 

(iii)                              one hundred percent (100%) of the Absolute
Component LTIP Units shall vest if the Company’s Absolute TSR Performance during
the Measurement Period equals or exceeds fifty percent (50%).

 

(iv)                             For Absolute TSR Performance less than
twenty-one percent (21%), no Absolute Component LTIP Units shall vest.  For
Absolute TSR Performance at or above twenty-one percent (21%) and less than one
hundred percent (100%), vesting of Absolute Component LTIP Units shall be
calculated by linear interpolation utilizing computer-based, spreadsheet
formula.

 

(b)                                 Subject to Section 4(c) and Section 5, with
respect to fifty percent (50%) of the LTIP Units (the “Relative Component LTIP
Units”), vesting shall occur as follows:

 

(i)                                    twenty-five percent (25%) of the Relative
Component LTIP Units shall vest if the Company’s Relative TSR Performance equals
or exceeds the 45th percentile of the TSR of the Index Companies during the
Measurement Period.

 

(ii)                                 sixty-two and one-half percent (62.5%) of
the Relative Component LTIP Units shall vest if the Company’s Relative TSR
Performance during the Measurement Period equals or exceeds the 60th percentile
of the TSR of the Index Companies during the Measurement Period.

 

(iii)                              one hundred percent (100%) of the Absolute
Component LTIP Units shall vest if the Company’s Relative TSR Performance during
the Measurement Period equals or exceeds the 75th percentile of the TSR of the
Index Companies during the Measurement Period.

 

(iv)                             For Relative TSR Performance less than the 45th
percentile, no Relative Component LTIP Units shall vest.  For Relative TSR
Performance at or above the 45th percentile and

 

5

--------------------------------------------------------------------------------


 

less than the 75th percentile, vesting of Relative Component LTIP Units shall be
calculated by linear interpolation utilizing computer-based, spreadsheet
formula.

 

(c)                                  Notwithstanding that any of the Award LTIP
Units may have vested based on performance as provided in Section 4(a) or
Section 4(b), subject to Section 5, the Award LTIP Units shall only become
vested in the following amounts and at the following times, provided that the
Continuous Service of the Grantee continues through and on the applicable
vesting date or the accelerated vesting date provided in Section 5, as
applicable:

 

(i)                               fifty percent (50%) of the Total LTIP Unit
Equivalent shall become vested on March 7, 2019;

 

(ii)                            twenty-five percent (25%) of the Total LITP Unit
Equivalent shall become vested on March 7, 2020; and

 

(iii)                         twenty-five percent (25%) of the Total LTIP Unit
Equivalent shall become vested on March 7, 2021.

 

(d)                                 Any Award LTIP Units that do not become
vested pursuant to Section 4 or Section 5 shall, without payment of any
consideration by the Partnership other than as provided in the last sentence of
Section 5, automatically and without notice or further action by the Company or
its Affiliates be forfeited and be and become null and void, and neither the
Grantee nor any of his successors, heirs, assigns, or personal representatives
will thereafter have any further rights or interests in such unvested Award LTIP
Units.

 

(e)                                  To the extent that Schedule A provides for
amounts or schedules of vesting that conflict with the provisions of Section 4
and Section 5, the provisions of Schedule A will be controlling and
determinative.

 

5.                                      Termination of Grantee’s Service
Relationship; Death and Disability; Change of Control.

 

(a)                                 If the Grantee is a party to a Service
Agreement, whether entered into prior or subsequent to the date of this
Agreement, and ceases to be an employee of the Company or any of its Affiliates,
the provisions of Sections 5(b) through 5(f) shall govern the treatment of the
Grantee’s Award LTIP Units exclusively, unless the Service Agreement contains,
or is amended to contain, provisions that expressly refer to this Section 5(a)
and provides that those provisions of the Service Agreement shall instead govern
the treatment of the Grantee’s Award LTIP Units. The foregoing sentence will be
deemed an amendment to any applicable Service Agreement to the extent required
to apply its terms consistently with this Section 5, such that, by way of
illustration, any provisions of the Service Agreement with respect to
accelerated vesting or payout or the lapse of forfeiture restrictions relating
to the Grantee’s incentive or other compensation awards in the event of certain
types of terminations of the Grantee’s service relationship with the Company
(such as, for example, termination at the end of the term, termination without
Cause by the Company and/or its Affiliates or termination for Good Reason by the
Grantee) shall not be interpreted as requiring vesting to occur with respect to
this Award other than as specifically provided in this Section 5. In the event
an entity ceases to be a Subsidiary or Affiliate of the Company, such action
shall be deemed to be a termination of employment of all employees of that
entity for purposes of this Agreement, provided that the Committee or the Board,
in its sole and absolute discretion, may make provision in such circumstances
for lapse of forfeiture restrictions and/or accelerated vesting of some or all
of the Grantee’s remaining unvested Award LTIP Units that have not previously
been forfeited, effective immediately prior to such event. If a Change of
Control occurs, Section 5(f) shall govern the treatment of the Grantee’s Award
LTIP Units exclusively notwithstanding the provisions of Sections 3.3(c), 4.7
and 5.7 of the 2013Plan.

 

(b)                                 In the event of termination of the Grantee’s
Continuous Service by (A) the Company without Cause, or (B) the Grantee for Good
Reason, (C) the Grantee without Good Reason after the expiration of the term of
Grantee’s then effective Service Agreement, or (D) reason of death or Disability
(each a “Qualified Termination”), prior to the Initial Valuation Date, the
Grantee will

 

6

--------------------------------------------------------------------------------


 

not forfeit the Award LTIP Units upon such termination, but the following
provisions of this Section 5(b) shall modify the determination and vesting of
the Absolute Component LTIP Units and Relative Component LTIP Units for the
Grantee:

 

(i)                                    (A) if the date of such Qualified
Termination occurs prior to the expiration date of the term of Grantee’s then
effective Service Agreement, the calculations provided in Section 4(a) and
Section 4(b) shall be performed as of the Initial Valuation Date as if the
Qualified Termination had not occurred, and (B) if the date of such Qualified
Termination occurs after the expiration date of the term of Grantee’s then
effective Service Agreement, the calculations Section 4(a) and Section 4(b)
shall be performed as of the date of such Qualified Termination;

 

(ii)                                 the number of Absolute Component LTIP Units
and Relative Component LTIP Units that would otherwise vest pursuant to Section
4(a) and Section 4(b) shall be multiplied by the Partial Service Factor (with
the resulting number being rounded to the nearest whole LTIP Unit or, in the
case of 0.5 of a unit, up to the next whole unit), and such adjusted number of
LTIP Units shall be deemed the Grantee’s vested LTIP Units for all purposes
under this Agreement;

 

(iii)                              the number of Grantee’s vested Absolute
Component LTIP Units and Relative Component LTIP Units as adjusted pursuant to
Section 5(b)(ii) shall no longer be subject to forfeiture pursuant to Section
4(c); provided that, notwithstanding that no Continuous Service requirement
pursuant to Section4(c) will apply to the Grantee after the effective date of a
Qualified Termination, the Grantee will not have the right to Transfer (as
defined in Section 8) his Award LTIP Units or request redemption of his Award
Common Units under the Partnership Agreement until such dates as of which his
Absolute Component LTIP Units and Relative Component LTIP Units, each as
adjusted pursuant to Section 5(b)(ii), would have become vested pursuant to
Section 4(c) absent a Qualified Termination. For the avoidance of doubt, the
purpose of this Section 5(b)(iii) is to prevent a situation where grantees of
LTIP Units who have had a Qualified Termination would be able to realize the
value of their Award LTIP Units or Award Common Units (through Transfer or
redemption) before other grantees of LTIP Units whose Continuous Service
continues through the applicable vesting dates set forth in Section 4(c).

 

(c)                                  In the event of a Qualified Termination
after the Initial Valuation Date, all unvested Award LTIP Units that have not
previously been forfeited pursuant to Section 4(d) shall vest immediately and
automatically; provided that, notwithstanding that no Continuous Service
requirement pursuant to Section 4(c) will apply to the Grantee after the
effective date of a Qualified Termination, the Grantee and his heirs, assigns or
personal representatives will not have the right to Transfer (as defined in
Section 8) his Award LTIP Units or request redemption of his Award Common Units
under the Partnership Agreement until such dates as of which his Absolute
Component LTIP Units and Relative Component LTIP Units would have become vested
pursuant to Section 4(c) absent a Qualified Termination. For the avoidance of
doubt, the purpose of this Section 5(c) is to prevent a situation where grantees
of LTIP Units who have had a Qualified Termination would be able to realize the
value of their Award LTIP Units or Award Common Units (through Transfer or
redemption) before other grantees of LTIP Units whose Continuous Service
continues through the applicable vesting dates set forth in Section 4(c).

 

(d)                                 In the event of a termination of the
Grantee’s Continuous Service other than a Qualified Termination, all Award LTIP
Units except for those that, as of the date at such termination, both (i) have
ceased to be subject to forfeiture pursuant to Section 4(a) and Section 4(b) and
(ii) are vested pursuant to Section 4(c) shall, without payment of any
consideration by the Partnership other than as provided in the last sentence of
Section 6, automatically and without notice terminate, be forfeited and be and
become null and void, and neither the Grantee nor any of his successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in such Award LTIP Units.

 

7

--------------------------------------------------------------------------------


 

(e)                                  In the event of a Change of Control, the
following provisions of this Section 5(e) shall modify the determination and
vesting of the Grantee’s Absolute Component LTIP Units and Relative Component
LTIP Units:

 

(i)                                          If the Change of Control occurs
before the Initial Valuation Date, the calculations provided in Section 4(a) and
Section 4(b) shall be performed as if the Measurement Period ended on the date
of the Change of Control.  The number of Absolute Component LTIP Units and
Relative Component LTIP Units earned based on such calculation shall continue to
be subject to the Continuous Service requirements of Section 4(c).  If the
Change of Control occurs after the Initial Valuation Date, any LTIP Units vested
pursuant to Section 4(a) or Section 4(b) shall be subject to the continued
service requirements of Section 4(c), subject to Section 5(e)(ii).

 

(ii)                                       If (A) during a Change of Control
Period the Grantee’s Continuous Service is terminated as a result of a Qualified
Termination, or (B) if after a Change of Control the Company or its Successor
does not assume, convert, or replace the LTIP Units as calculated in Section
5(e)(i) with a security with substantially the same rights, privileges,
preferences of the LTIP Units, then in each case the LTIP Units described in
Section 5(e)(i) shall immediately vest.

 

(iii)                                    Notwithstanding the foregoing, if the
accelerated vesting of the Award LTIP Units as a result of the Change of
Control, when combined with any other amount payable to Grantee by reason of the
Change of Control, would constitute an “excess parachute payment” within the
meaning of Section 280G of the Code, but for the application of this sentence,
then the number of Award LTIP Units that vest by reason of this Section 5(e)
shall be reduced to the minimum extent necessary, after taking into account any
similar reductions required to other amounts payable to Grantee by reason of the
Change of Control, so that no amount payable to Grantee constitutes an excess
parachute payment; provided, however, that the foregoing reduction shall be made
only if and to the extent that such reduction would result in an increase in the
aggregate payments and benefits to be received by the Grantee by reason of the
Change of Control, determined on an after-tax basis (taking into account the
excise tax imposed pursuant to Section 4999 of the Code, or any successor
provision thereto, any tax imposed by any comparable provision of state law, and
any applicable federal, state and local income taxes).

 

(f)                                   Notwithstanding the foregoing, the vesting
of any Award LTIP Units that would not otherwise have been vested at the time of
the Grantee’s termination shall be conditioned upon the Grantee (i) executing,
and not revoking, a release of, and covenant not to sue with respect to, any
claims against the Company and parties related to the Company in the form
required by the Committee, and (ii) complying with any restrictive covenants,
including any restrictions on engaging in competitive activities, soliciting
service providers or clients, or utilizing confidential information, contained
in the Grantee’s Service Agreement.  If the Grantee is required to execute a
release of claims pursuant to his Service Agreement as a condition to the
receipt of severance benefits, such release shall satisfy the requirement of
this Section 5(f).

 

6.                                      Payments by Award Recipients. The
Grantee shall have no rights with respect to this Agreement (and the Award
evidenced hereby) unless he shall have accepted this Agreement prior to the
close of business on the third Trading Day following the Effective Date by (a)
making a contribution to the capital of the Partnership by certified or bank
check or other instrument acceptable to the Committee or the Board, of $0.01
(the “Per Unit Purchase Price”), multiplied by the number of LTIP Units to be
issued to the Grantee as part of this Award, (b) signing and delivering to the
Partnership a copy of this Agreement, and (c) unless the Grantee is already a
Limited Partner (as defined in the Partnership Agreement), signing, as a Limited
Partner, and delivering to the Partnership a counterpart signature page to the
Partnership Agreement (attached hereto as Exhibit A). The Per Unit Purchase
Price paid by the Grantee shall be deemed a contribution to the capital of the
Partnership upon the terms and conditions set forth herein and in the
Partnership Agreement. Upon acceptance of this Agreement by the Grantee, the
Partnership Agreement shall be amended to reflect the issuance to the Grantee of
the LTIP Units so accepted and the admission of the Grantee as a Limited Partner
of the Partnership. Thereupon, the Grantee shall have all the rights of a
Limited

 

8

--------------------------------------------------------------------------------


 

Partner of the Partnership with respect to the number of LTIP Units specified on
Schedule A hereto, as set forth in the Partnership Agreement, subject, however,
to the restrictions and conditions specified herein. Award LTIP Units constitute
and shall be treated for all purposes as the property of the Grantee, subject to
the terms of this Agreement and the Partnership Agreement. In the event of the
forfeiture of the Grantee’s Award LTIP Units pursuant to this Agreement, the
Partnership will pay the Grantee an amount equal to the Per Unit Purchase Price
multiplied by the number of Award LTIP Units so forfeited.

 

7.                                      Distributions.

 

(a)                                 The holder of the Award LTIP Units shall be
entitled to receive distributions with respect to such Award LTIP Units to the
extent provided for in the Partnership Agreement, as modified hereby.

 

(b)                                 The Class A 2016 LTIP Unit Distribution
Participation Date (as defined in the Partnership Agreement) for the Award LTIP
Units shall be the Initial Valuation Date; provided that prior to such date,
Award LTIP Units shall be entitled to a percentage of distributions to holders
of Common Units under the Partnership Agreement equal to the following:

 

(i)                        the LTIP Unit Initial Regular Sharing Percentage (as
defined in the Partnership Agreement) (i.e. 10%) of regular periodic
distributions; and

 

(ii)                     the LTIP Unit Initial Special Sharing Percentage (as
defined in the Partnership Agreement) (i.e. 0%) of special distributions and
other distributions made other than in the ordinary course.

 

For the avoidance of doubt, after the earlier to occur of the Initial Valuation
Date, Award LTIP Units, both vested and (until and unless forfeited pursuant to
Section 4 or Section 5) unvested, shall be entitled to receive the same
distributions payable with respect to Common Units if the payment date for such
distributions is after such Initial Valuation Date, even though the record date
for such distributions is before the Initial Valuation Date.

 

(c)                                  All distributions paid with respect to
Award LTIP Units, both before and after the Initial Valuation Date, shall be
fully vested and non-forfeitable when paid, whether or not the underlying LTIP
Units have been become vested pursuant to this Agreement.

 

8.                                      Restrictions on Transfer.  Except as
otherwise permitted by the Committee or the Board in its sole discretion, none
of the Award LTIP Units granted hereunder nor any of the Common Units of the
Partnership into which such Award LTIP Units may be converted (the “Award Common
Units”) shall be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of or encumbered (whether voluntarily or involuntarily or by judgment,
levy, attachment, garnishment or other legal or equitable proceeding) (each such
action a “Transfer”), or redeemed in accordance with the Partnership Agreement
(a) prior to vesting (or, in the case of LTIP Units that vest as a result of a
Qualified Termination pursuant to Section 5, prior to the date they would
otherwise have vested), (b) for a period of two (2) years beginning on the
Effective Date other than in connection with a Change of Control, and (c) unless
such Transfer is in compliance with all applicable securities laws (including,
without limitation, the Securities Act of 1933, as amended (the “Securities
Act”)), and such Transfer is in accordance with the applicable terms and
conditions of the Partnership Agreement; provided that, upon the approval of,
and subject to the terms and conditions specified by, the Committee or the
Board, unvested Award LTIP Units that have been held for a period of at least
two (2) years may be Transferred to (i) the spouse, children or grandchildren of
the Grantee (“Immediate Family Members”), (ii) a trust or trusts for the
exclusive benefit of the Grantee and such Immediate Family Members, (iii) a
partnership in which the Grantee and such Immediate Family Members are the only
partners, or (iv) one or more entities in which the Grantee has a 10% or greater
equity interest, provided that the Transferee agrees in writing with the Company
and the Partnership to be bound by all the terms and conditions of this
Agreement and that subsequent transfers of unvested Award LTIP Units shall be
prohibited except those in accordance with this Section 8. In connection with
any Transfer of Award LTIP Units, the Partnership may require the Grantee to
provide an opinion of counsel, satisfactory to the Partnership, that such
Transfer is in compliance with all federal and state securities laws (including,
without limitation, the Securities Act). Any attempted Transfer of Award LTIP
Units not in accordance with the terms and conditions of this Section 8 shall be
null and void, and the Partnership

 

9

--------------------------------------------------------------------------------


 

shall not reflect on its records any change in record ownership of any LTIP
Units as a result of any such Transfer, shall otherwise refuse to recognize any
such Transfer and shall not in any way give effect to any such Transfer of any
LTIP Units. This Agreement is personal to the Grantee, is non-assignable and is
not transferable in any manner, by operation of law or otherwise, other than by
will or the laws of descent and distribution.

 

9.                                      Changes in Capital Structure.  Without
duplication with the provisions of the Stock Plan, if (a) the outstanding Common
Stock is changed into or exchanged for a different number or kind of shares or
other securities of the Company by reason of any recapitalization,
reclassification, share split, share dividend, combination or subdivision,
merger, consolidation, or other similar transaction or (b) any other event shall
occur that in each case in the good faith judgment of the Committee or the Board
necessitates action by way of appropriate equitable adjustment in the terms of
this Award, the Stock Plan or the LTIP Units, then the Committee or the Board
shall take such action as it deems necessary to maintain the Grantee’s rights
hereunder so that they are substantially proportionate to the rights existing
under this Award, the Stock Plan and the terms of the LTIP Units prior to such
event, including, without limitation: (i) adjustments in the Award LTIP Units or
other pertinent terms of this Award; and (ii) substitution of other awards under
the Stock Plan or otherwise. The Grantee shall have the right to vote the Award
LTIP Units if and when voting is allowed under the Partnership Agreement,
regardless of whether vesting has occurred. Similar adjustments may be made in
the event of any such transaction or event involving the capital structure of
the Partnership.

 

10.                               Miscellaneous.

 

(a)                                 Amendments.  This Agreement may be amended
or modified only with the consent of the Company and the Partnership acting
through the Committee or the Board; provided that any such amendment or
modification materially and adversely affecting the rights of the Grantee
hereunder must be consented to by the Grantee to be effective as against him or
her. Notwithstanding the foregoing, this Agreement may be amended in writing
signed only by the Company and the Partnership to correct any errors or
ambiguities in this Agreement and/or to make such changes that do not materially
adversely affect the Grantee’s rights hereunder. This grant shall in no way
affect the Grantee’s participation or benefits under any other plan or benefit
program maintained or provided by the Company or the Partnership.

 

(b)                                 Incorporation of Stock Plan; Committee
Determinations.  The provisions of the Stock Plan are hereby incorporated by
reference as if set forth herein. Except as otherwise set forth in this
Agreement, in the event of a conflict between this Agreement and the Stock Plan,
the Stock Plan shall govern.

 

(c)                                  Status of LTIP Units; Stock Plan Matters. 
This Award and the other 2016 PBV LTIP Awards constitute incentive compensation
awards by the Company under the Plan and by the Partnership. The Award LTIP
Units are equity interests in the Partnership. The number of shares of Common
Stock reserved for issuance under the Stock Plan underlying outstanding Award
LTIP Units will be determined by the Committee or the Board in light of all
applicable circumstances, including calculations made or to be made under
Section 3, vesting, capital account allocations and/or balances under the
Partnership Agreement, the conversion ratio in effect between LTIP Units and
Common Units and the exchange ratio in effect between Common Units and shares of
Common Stock. The Company will have the right at its option, as set forth in the
Partnership Agreement, to issue shares of Common Stock in exchange for Award
Common Units in accordance with the Partnership Agreement, subject to certain
limitations set forth in the Partnership Agreement, and such shares of Common
Stock, if issued, will be issued under the Stock Plan. The Grantee acknowledges
that the Grantee will have no right to approve or disapprove such determination
by the Committee or the Board.

 

(d)                                 Legend.  The records of the Partnership
evidencing the Award LTIP Units shall bear an appropriate legend, as determined
by the Partnership in its sole discretion, to the effect that such LTIP Units
are subject to restrictions as set forth herein and in the Partnership
Agreement.

 

10

--------------------------------------------------------------------------------


 

(e)                                  Compliance With Law.  The Partnership and
the Grantee will make reasonable efforts to comply with all applicable
securities laws. In addition, notwithstanding any provision of this Agreement to
the contrary, no LTIP Units will become vested or be paid at a time that such
vesting or payment would result in a violation of any such law.

 

(f)                                   Grantee Representations; Registration.

 

(i)                                     The Grantee hereby represents and
warrants that (A) he understands that he is responsible for consulting his own
tax advisor with respect to the application of the U.S. federal income tax laws,
and the tax laws of any state, local or other taxing jurisdiction to which the
Grantee is or by reason of this Award may become subject, to his particular
situation; (B) the Grantee has not received or relied upon business or tax
advice from the Company, the Partnership or any of their respective employees,
agents, consultants or advisors, in their capacity as such; (C) the Grantee
provides services directly or indirectly to the Company and/or its Affiliates on
a regular basis and in such capacity has access to such information, and has
such experience of and involvement in the business and operations of the
Partnership, as the Grantee believes to be necessary and appropriate to make an
informed decision to accept this Award; (D) Award LTIP Units are subject to
substantial risks; (E) the Grantee has been furnished with, and has reviewed and
understands, information relating to this Award; (F) the Grantee has been
afforded the opportunity to obtain such additional information as he deemed
necessary before accepting this Award; and (G) the Grantee has had an
opportunity to ask questions of representatives of the Partnership and the
Company, or persons acting on their behalf, concerning this Award.

 

(ii)                                  The Grantee hereby acknowledges that: (A)
there is no public market for Award LTIP Units or Award Common Units and neither
the Partnership nor the Company has any obligation or intention to create such a
market; (B) sales of Award LTIP Units and Award Common Units are subject to
restrictions under the Securities Act and applicable state securities laws; (C)
because of the restrictions on transfer or assignment of Award LTIP Units and
Award Common Units set forth in the Partnership Agreement and in this Agreement,
the Grantee may have to bear the economic risk of his ownership of the LTIP
Units covered by this Award for an indefinite period of time; (D) shares of
Common Stock issued under the Stock Plan in exchange for Award Common Units, if
any, are expected to be covered by a re-offer prospectus to be filed as part of
a Registration Statement on Form S-8 (or a successor form under applicable rules
and regulations of the Securities and Exchange Commission) under the Securities
Act, to the extent that the Grantee is eligible to receive such shares under the
Stock Plan at the time of such issuance and such registration Statement is then
effective under the Securities Act; (E) resales of shares of Common Stock issued
under the Stock Plan in exchange for Award Common Units, if any, shall only be
made in compliance with all applicable restrictions (including in certain cases
“blackout periods” forbidding sales of Company securities) set forth in the then
applicable Company employee manual or insider trading policy and in compliance
with the registration requirements of the Securities Act or pursuant to an
applicable exemption therefrom.

 

(g)                                  Section 83(b) Election.  In connection with
the issuance of LTIP Units under this Award pursuant to Section 3, the Grantee
hereby agrees to make an election to include in gross income in the year of
grant the applicable Award LTIP Units pursuant to Section 83(b) of the Code
substantially in the form attached hereto as Exhibit B and to supply the
necessary information in accordance with the regulations promulgated thereunder.
The Grantee agrees to file such election (or to permit the Partnership to file
such election on the Grantee’s behalf) within thirty (30) days after the
Effective Date with each IRS Service Center where the Grantee may file his
personal income tax returns (or such location as may be specified by the IRS),
and to file a copy of such election with the Grantee’s U.S. federal income tax
return for the taxable year in which the LTIP Units are awarded to the Grantee
to the extent required by such regulations. So long as the Grantee holds any
Award LTIP Units, the Grantee shall disclose to the Partnership in writing such

 

11

--------------------------------------------------------------------------------


 

information as may be reasonably requested with respect to ownership of LTIP
Units as the Partnership may deem reasonably necessary to ascertain and to
establish compliance with provisions of the Code applicable to the Partnership
or to comply with requirements of any other appropriate taxing authority.

 

(h)                                 Severability.  If, for any reason, any
provision of this Agreement is held invalid, such invalidity shall not affect
any other provision of this Agreement not so held invalid, and each such other
provision shall to the full extent consistent with law continue in full force
and effect. If any provision of this Agreement shall be held invalid in part,
such invalidity shall in no way affect the rest of such provision not held so
invalid, and the rest of such provision, together with all other provisions of
this Agreement, shall to the full extent consistent with law continue in full
force and effect.

 

(i)                                     Governing Law.  This Agreement is made
under, and will be construed in accordance with, the laws of State of Maryland,
without giving effect to the principles of conflict of laws of such state.

 

(j)                                    No Obligation to Continue Position as an
Employee, Consultant or Advisor.  Neither the Company nor any Affiliate is
obligated by or as a result of this Agreement to continue to have the Grantee as
an employee, consultant or advisor and this Agreement shall not interfere,
restrict or limit in any way with the right of the Company or any Affiliate to
terminate the Grantee’s service relationship at any time.

 

(k)                                 Notices.  Any notice to be given to the
Company shall be addressed to the Chief Legal Officer of the Company at 343
Thornall Street, Edison, New Jersey 08837-2206 and any notice to be given the
Grantee shall be addressed to the Grantee at the Grantee’s address as it appears
on the employment records of the Company, or at such other address as the
Company or the Grantee may hereafter designate in writing to the other.

 

(l)                                     Withholding and Taxes.  No later than
the date as of which an amount first becomes includible in the gross income of
the Grantee for income tax purposes or subject to the Federal Insurance
Contributions Act withholding with respect to this Award, the Grantee will pay
to the Company or, if appropriate, any of its Affiliates, or make arrangements
satisfactory to the Committee or the Board regarding the payment of, any United
States federal, state or local or foreign taxes of any kind required by law to
be withheld with respect to such amount; provided, however, that if any Award
LTIP Units or Award Common Units are withheld (or returned), the number of Award
LTIP Units or Award Common Units so withheld (or returned) shall be limited to
the number which have a fair market value on the date of withholding equal to
the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such supplemental taxable income. The
obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Grantee.

 

(m)                             Headings.  The headings of paragraphs hereof are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.

 

(n)                                 Counterparts.  This Agreement may be
executed in multiple counterparts with the same effect as if each of the signing
parties had signed the same document. All counterparts shall be construed
together and constitute the same instrument.

 

(o)                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and any
successors to the Company and the Partnership, on the one hand, and any
successors to the Grantee, on the other hand, by will or the laws of descent

 

12

--------------------------------------------------------------------------------


 

and distribution, but this Agreement shall not otherwise be assignable or
otherwise subject to hypothecation by the Grantee.

 

(p)                                 Section 409A.  It is the understanding and
intention of the parties that the transactions described in this Agreement are
not subject to the requirements of Section 409A of the Code.  However, if it is
subsequently determined that any of such transactions are subject to Section
409a, this Agreement shall be construed, administered and interpreted in
accordance with a good faith interpretation of Section 409A of the Code to the
maximum extent possible. Any provision of this Agreement that is inconsistent
with Section 409A of the Code, or that may result in penalties under Section
409A of the Code, shall be amended, with the reasonable cooperation of the
Grantee and the Company and the Partnership, to the extent necessary to exempt
it from, or bring it into compliance with, Section 409A of the Code.  Without
limiting the generality of the foregoing, in the event any payment to be made
hereunder by reason of the Grantee’s separation from service, as defined in
Section 409A, is determined to constitute “nonqualified deferred compensation”
subject to Section 409A, and if the Grantee is a “specified employee” as defined
in Section 409A at the time of such separation from service, then such payment
shall be deferred until the earlier of the first day of the seventh month
following the month that includes the separation from service or the date of the
Grantee’s death.  Notwithstanding the foregoing, in no event shall the Company,
any Subsidiary, any member of the Committee, or any other person have any
liability to the Grantee as a result of the imposition of any additional taxes
or penalties pursuant to Section 409A.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the 8th day of March, 2016.

 

 

 

MACK-CALI REALTY CORPORATION.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MACK-CALI REALTY, L.P.

 

 

 

By:

Mack-Cali Realty Corporation,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

GRANTEE

 

 

 

 

 

Name:

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LIMITED PARTNER SIGNATURE PAGE

 

The Grantee, desiring to become one of the within named Limited Partners of
Mack-Cali Realty, L.P., hereby accepts all of the terms and conditions of
(including, without limitation, the provisions of Article 15 of the Partnership
Agreement (as hereinafter defined) titled “Power of Attorney”), and becomes a
party to, the Second Amended and Restated Agreement of Limited Partnership,
dated as of December 11, 1997, of Mack-Cali Realty, L.P., as amended through the
date hereof (the “Partnership Agreement”). The Grantee agrees that this
signature page may be attached to any counterpart of the Partnership Agreement.

 

 

 

Signature Line for Limited Partner:

 

 

 

 

 

 

 

Name:

 

Date:    [                          ], 2016

 

 

 

Address of Limited Partner:

 

 

 

 

 

 

 

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF PROPERTY PURSUANT TO
SECTION 83(B) OF THE INTERNAL REVENUE CODE

 

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

 

1.    The name, address and taxpayer identification number of the undersigned
are:

 

Name:  [            ] (the “Taxpayer”)

Address:  [    ]

Social Security No./Taxpayer Identification No.:  [    ]

 

2.    Description of property with respect to which the election is being made:

 

The election is being made with respect to [          ] Class A 2016 LTIP Units
in Mack-Cali Realty, L.P. (the “Partnership”).

 

3.    The date on which the LTIP Units were transferred is March 8, 2016. The
taxable year to which this election relates is calendar year 2016.

 

4.    Nature of restrictions to which the LTIP Units are subject:

 

(a)    With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

 

(b)    The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in Section 3, Section 4 and Section 5 of that certain 2016
Performance-Based Long-Term Incentive Plan Award Agreement dates as of March 8,
2016 (the “Agreement”) by and between the Taxpayer, Mack-Cali Realty Corporation
(the “Company”) and the Partnership. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Agreement.

 

5.    The fair market value at time of transfer (determined without regard to
any restrictions other than restrictions which by their terms will never lapse)
of the LTIP Units with respect to which this election is being made was $0.01
per LTIP Unit.

 

6.    The amount paid by the Taxpayer for the LTIP Units was $0.01 per LTIP
Unit.

 

7.    A copy of this statement has been furnished to the Partnership and the
Company.

 

Dated:

 

 

 

 

 

[Name]

 

 

16

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Date of Award Agreement:

March 8, 2016

Name of Grantee:

 

Number of Class A 2016 LTIP Units Subject to Award:

 

 

Initials of Company representative:

 

 

 

 

 

Initials of the Grantee:

 

 

 

17

--------------------------------------------------------------------------------